—Order unanimously affirmed with costs. Memorandum: Supreme Court properly granted that part of the motion of plaintiffs for leave to amend their bill of particulars (cf., Scarangello v State of New York, 111 AD2d 798). Defendants will not be prejudiced by the court’s granting plaintiffs’ motion because the proposed supplemental bill of particulars merely amplifies the allegations in the original bill of particulars with respect to the physical injuries sustained by Andrew Myones (plaintiff) as a result of the accident (see, Scarangello v State of New York, supra, at 799).
We further conclude that the court did not abuse its discretion in granting that part of the motion of plaintiffs to increase the ad damnum clause (see, Loomis v Civetta Corinno Constr. Corp., 54 NY2d 18, rearg denied 55 NY2d 801; Maddox v City of New York, 90 AD2d 535; cf., Robbins v Sperlazza, 72 AD2d 558). The supporting affidavits of plaintiff and the affirmations of his treating physicians demonstrate that plaintiffs injuries have continually increased in severity and have resulted in the unanticipated consequence of total disability. Thus, the record establishes that there has been a good faith and timely reevaluation of damages, without any persuasive showing that such an increase will unduly prejudice defendants. (Appeals *1029from Order of Supreme Court, Suffolk County, Underwood, Jr., J.—Amend Bill of Particulars.) Present—Pine, J. P., Fallon, Callahan, Balio and Davis, JJ.